Citation Nr: 0405803	
Decision Date: 03/03/04    Archive Date: 03/11/04

DOCKET NO.  95-14 709	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for residuals of 
endometriosis, including a total abdominal hysterectomy and 
bilateral salpingo-oophorectomy.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The veteran served on active duty from February 1980 to 
February 1983.

The instant appeal arose from a July 1994 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO), 
in Cleveland, Ohio, which denied a claim for service 
connection for endometriosis and a total hysterectomy and 
bilateral salpingo-oophorectomy.  The veteran testified at a 
hearing in February 1997 before the undersigned Veterans Law 
Judge sitting at Cleveland, Ohio.  This case was remanded by 
the Board of Veterans' Appeals (Board) in April 1997 and 
again in October 1998.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part. 


REMAND

First, the Board expresses its regret to the veteran that 
this case must be remanded for a third time.  However, 
additional development is needed which is critical to the 
proper adjudication of this claim.  Second, the Board 
commends the RO for their efforts in developing this case.  
The Board notes that the RO has persisted in its attempts to 
develop pertinent records in this case from numerous sources, 
including several facilities outside the United States, 
despite frequent dead-ends in the process.

The veteran's representative requested another VA examination 
in a February 2004 written statement.  The Board notes that 
the October 1998 Board remand requested that the RO schedule 
another VA special examination of the veteran by a board-
certified gynecologist if any additional, relevant evidence 
was obtained in the course of its development efforts 
pursuant to the Board's remand.  The record shows that 
additional, relevant evidence was obtained in the course of 
development efforts made pursuant to the October 1998 remand, 
namely, pelvic ultrasound reports dated in July and September 
1991 developed from Scientific Medical Imaging, Inc., and 
records of the veteran's treatment at the Ireland Army 
Community Hospital in 1983 and 1984.  Accordingly, another 
examination should be scheduled.  Stegall v. West, 11 Vet. 
App. 268, 271 (1998) (remand by the Board confers on an 
appellant the right to VA compliance with the terms of the 
remand order and imposes on the Secretary a concomitant duty 
to ensure compliance with those terms).  

In addition, the Board notes that by letter dated June 13, 
2000, the RO requested that the veteran complete release 
forms (VA Forms 21-4142) for several of her claimed health 
care providers in order that VA could develop her claim to 
the fullest extent.  However, the record does not show that 
the veteran provided the requested releases.  The veteran is 
advised that her assistance in this respect is necessary in 
order to fully develop her claim.  Accordingly, the Board 
requests that the RO make a second attempt to obtain the 
releases.

Finally, the Board notes that the veteran has reported 
several times that Dr. Garritano, the surgeon who performed 
the total hysterectomy and bilateral salpingo-oophorectomy in 
1993, told her that she "had this disease for a long time" 
and that "he could not believe [she] was not diagnosed 
before because all the signs were there" and that "it was 
too late to treat the disease over the years the tumors had 
grown all over my insides."  The veteran is advised that she 
should obtain a written statement signed by Dr. Garritano to 
this effect as it would assist in substantiating her claim.  
38 U.S.C.A. § 5103(a) (West 2002). 

Therefore, the case is REMANDED to the RO for the following 
action:

1.  The RO should contact the veteran and 
again request that she provide the RO 
with signed releases (VA Forms 21-4142) 
for

(i) Wade Park Womens Center, 
Cleveland, Ohio, for treatment in 
1992-1993;
(ii) Austintown Ambulatory Emergency 
Room, 45 N. Canfield Niles Rd., 
Austintown, OH 44515;
(iii) Bel-Park Medical Laboratory, 
1005 Belmont Ave., Youngstown, OH 
44501; and
(iv) Dr. Moskalik, 3660 Starr 
Centre, Canfield, OH

After the necessary authorizations have 
been obtained, the RO should document 
attempts to obtain copies of all 
pertinent records.

2.  The veteran should be contacted and 
advised that she should provide competent 
medical evidence tending to show that 
endometriosis was incurred in or 
aggravated by service.  She should be 
advised that the submission of statements 
from Dr. Garratino or other health care 
providers, or material from any other 
competent medical source, indicating that 
the disability is in some way related to 
service, is the type of evidence 
necessary to substantiate her claim.  She 
should be given a reasonable opportunity 
to respond to the RO's communications, 
and any additional evidence received 
should be associated with the claims 
folder.

3.  The RO should schedule another special 
examination of the veteran by a board-
certified gynecologist to determine the 
current nature, extent, and etiology of any 
current gynecological disorder.  The 
gynecologist must be provided the appellant's 
claims folder for review in connection with 
the requested examination and must review all 
service and post service medical records and 
statements pertaining to her treatment for 
gynecological pathology.  The gynecologist 
should express an opinion as to whether it is 
at least as likely as not that gynecological 
problems demonstrated during service caused 
or worsened any postservice gynecological 
pathology, including ovarian cysts or 
endometriosis.  In particular, the examiner 
is requested to address whether the June 1980 
service medical record noting complaints of 
increased severity of menses, including 
cramps; the June 14, 1982 service medical 
record noting abnormal bleeding with the 
assessment "R/O endometriosis"; and the 
pathological report of the same date 
diagnosing "Endometrial biopsy: 
Proliferative phase endometrium and few 
fragments of hyalinized decidual tissue", in 
combination with the post-service evidence, 
demonstrate that it is at least as likely as 
not that endometriosis was incurred in 
service.  A complete rationale for all 
opinions expressed must be provided. 

4.  After completion of the above, the RO 
should readjudicate the issue of entitlement 
to service connection for residuals of 
endometriosis, including a total abdominal 
hysterectomy and bilateral salpingo-
oophorectomy.  Then, the RO should issue an 
SSOC to the appellant on the issue on appeal.  
The appellant and her representative should 
be given the opportunity to respond thereto.  
Thereafter, the case should be returned to 
the Board for further appellate 
consideration, if otherwise in order. 

The purpose of this remand is to develop evidence and to 
accord due process of law.  The Board intimates no opinion, 
legal or factual, as to the ultimate disposition warranted in 
this matter.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
2002) (Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2003).




